Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145536                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145536
                                                                    COA: 306864
                                                                    Oakland CC: 2009-227279-FH
  JAMES HENRY NELSON,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the June 21, 2012 order
  of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.

        MARILYN KELLY, J., would order the circuit court to appoint replacement counsel
  to complete defendant’s appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2012                   _________________________________________
           h1205                                                               Clerk